Citation Nr: 0835666	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-39 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service, including service in 
Vietnam, from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2004 statement the veteran reports that he was a 
cook by MOS but he had volunteered to counterattack Viet-Cong 
guerillas at the outskirts of the perimeter.  He recounted 
the following:

I, along with oters [sic] volunteered 
and we were then driving to our 
destination, where we encountered 
[V]iet-cong sappers and guerilla 
fighters.  Even-though [sic], I was a 
cook by mos., I, was trained to fight 
in combat.  That night, I saw the real 
horrors of war, when I saw the loss of 
life on both sides, especially a 
soldier who got shot in the eye a few 
feet from me, he died instantly. . . .  
We saw many young Viet-namese [sic] men 
and women dressed in black pajama type 
clothing and sandals with explosives 
wrapped around them and their backs, 
laying [sic] dead on the barbed wires 
and on the ground.  

The veteran later reported that this incident happened around 
December 1969 to January 1970.  Monthly summaries for the 
Headquarters, MACV, showed no mention of an attack on the 
location or evidence of damage or casualties at the Phouc 
Binh location.  The veteran later asked the RO to review 
February and March 1970 records.  In the supplemental 
statement of the case dated in May 2006, it was reported that 
records for that period were searched and there were no 
ground attacks on any Phouc Binh installation.  

In a June 2005 PTSD questionnaire he later recounted the 
following event that occurred around June or July 1969:

I had a fight with a fellow soldier in 
my unit. . . .  I inadinvertedly [sic], 
fell asleep on his bunk.  When he tried 
to wake me up, I, attack [sic] him and 
we struggle [sic]. . . .  The next day 
he came into the mess hall while we were 
preparing breakfast [for] the soldiers, 
with his M-16 rifle and pointed it to my 
head and before he was able to pull the 
trigger, I, believe another soldier a 
friend of him [sic] took the weapon away 
from him, and persuaded him to leave 
with him back to his barrack [sic].

He also reported the following event, which he says occurred 
around September or October 1969:

A frag attack on a barrack of officers 
by a fellow soldier or more than one.  
This officer's barrack was next to my 
barrack when I heard a loud explosion 
around 1:00 AM 2:00 AM., and woke us up.  
The next day we learned about the 
injuries to officers, one of whom was 
Master Sargeant [sic] [name], whom had 
a[n] arm injury due to framents [sic] 
from the grenade. . . .  This incident 
had quite [an] effect on me since, I had 
a fight with a fellow soldier a couple 
of months before whom resided in the 
barrack, where there were rumors that 
the grenade attack on the officers 
barrack came from that barrack.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).   

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1)  A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others," 
and 

(2)  "the person's response [must have] involved 
intense fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 
1994)). 

VA medical records dating from June 2004 to August 2004 show 
the veteran receiving psychiatric evaluations and 
assessments.  In July 2004 the veteran was diagnosed with 
"anxiety disorder:  PTSD, chronic;" however, no 
psychosocial stressors were listed.

Private medical records dated in January 2005 include a 
letter from a private psychiatrist and a report from a 
counseling therapist both stating that the veteran was 
receiving treatment through the private practice and the Vet 
Center for his "psychosocial functioning."  The counseling 
therapist reported an axis I diagnosis of "post-traumatic 
stress disorder, chronic" and an axis II diagnosis of "war 
trauma, inadequate social support, [and] work stress."

In correspondence received in June 2005 the veteran reported 
three separate stressor events involving personal assault, a 
"frag attack," and combat with the enemy.  He reported that 
these events occurred in Phouc Binh, Vietnam, around the 
months of June to July 1969; September to October 1969; and 
December 1969 to January 1970 while he was attached to the 
Headquarters and Headquarters Company 13th Signal Battalion 
located in Phouc Binh, Vietnam.  The veteran stated that 
these stressor events were discussed with the counseling 
therapist who diagnosed him with PTSD in June 2004.  

Review of the record reveals that the RO tried but was unable 
to verify the occurrence of any direct attacks on locations 
around Phouc Binh/Vinh.  However, there is no record of any 
attempted verification of the "frag" incident reported by 
the veteran.  The matter must therefore be remanded for 
development in accordance with M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D.  

The veteran should be accorded a C&P psychiatric examination, 
to include consideration of PTSD, to address the etiology of 
all psychiatric disorders present.  38 C.F.R. § 3.327.  

In addition to the foregoing, the Board notes that the 
veteran has not been provided notice of the information and 
evidence necessary to substantiate his claim for PTSD, to 
include alternate sources of evidence that he can provide in 
support of his claim.  On remand notice in compliance with 38 
U.S.C.A. §§ 5103, 5103A must be provided.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
August 20, 2004.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 C.F.R. § 3.159.  The 
notice must inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate 
the claim; (2) that VA will seek to 
provide; and (3) that the claimant is 
expected to provide to substantiate a 
PTSD claim.  Notice which informs the 
claimant of how VA determines 
disability ratings and effective dates 
should also be provided. 

The veteran should also be advised that 
he can submit alternate forms of 
evidence to prove the occurrence of his 
stressors, such as a buddy statement 
from someone who witnessed the 
incident(s), to include the claimed 
personal assault.  He can also submit 
letters he wrote to family members or 
others from Vietnam about the 
incidents.

2.  Request medical records from the 
New York VAMC dating from August 20, 
2004. If no further treatment records 
exist, the claims file should be 
documented accordingly.  Also attempt 
to obtain any other pertinent treatment 
records identified by the veteran 
during the course of the remand, 
provided that any necessary 
authorization forms are completed.  

3.  Contact the U. S. Army & Joint 
Services Records Research Center 
(JSRRC), and/or any other appropriate 
agency for stressor verification (if 
sufficient information is provided by 
the veteran).  At a minimum, 
information on the reported frag 
incident at the Headquarters and 
Headquarters Company 13th Signal 
Battalion in Phouc Binh, Vietnam, in or 
around September/October 1969, must be 
requested. 

4.  The RO should prepare a report 
detailing the nature of any stressor 
which it finds to be corroborated by 
the record.  This report is then to be 
added to the claims file. 

5.  Schedule the veteran for an 
examination with regard to his claim 
for service connection for an acquired 
psychiatric condition, to include 
PTSD.  With regard to evaluation for 
PTSD, the RO is to inform the examiner 
that only the stressor(s) which have 
been verified may be used as a basis 
for a diagnosis of PTSD.  Since the 
veteran has a diagnosis of PTSD, the 
psychiatrist should specify whether it 
is at least as likely as not that there 
is a link between the current diagnosis 
and one or more of the in-service 
stressors found to be established by 
the record and found sufficient to 
produce a nexus between the current 
PTSD and service by the examiner.  If 
any other psychiatric condition is 
diagnosed, the examination should opine 
as to whether it is at least as likely 
as not (a probability of 50 percent or 
greater) that a current psychiatric 
disability, other than PTSD, is related 
to service.  A complete rationale for 
this opinion must be provided.  The 
claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  

6.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
